DETAILED ACTION
Status of the Application
Claims 1-4, 8-15, 18, 21 and 22 are currently pending in the instant application.  Claims 1-4, 9, 10, 12-15, 18, 21, 22, 26 and 27 are currently amended.  Claims 5-7, 16, 17, 19, 20, 23 and 24 have been canceled.  Claim 25 has been withdrawn.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted June 11, 2020, was previously received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The rejection of claims 10 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on December 7, 2020.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 8-12, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “any one of a plurality of outdoor power equipment devices” in line 5.  It is unclear as to whether this is the same plurality of different outdoor power equipment device types as recited in lines 1 and 2 of the instant claim or another plurality of outdoor power equipment devices.  For examination purposes, the Examiner is interpreting that this is the same plurality of different outdoor power equipment device types as recited in lines 1 and 2 of the instant claim.
Claim 1 recites the limitation "the second" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of outdoor power equipment devices" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-12, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (US 2005/0001586) (on the November 28, 2018 IDS) in view of Malackowski (US 2007/0244471).
Regarding claim 1, Tashiro teaches a battery pack (10, Fig. 2) configured to power any of a plurality of different outdoor power equipment device types (the battery of Tashiro is fully capable of electrically powering different outdoor power equipment device types), the battery pack comprising:
a rechargeable battery cell (battery cell 110; Fig. 2; para. [0036]) configured to operably couple to and power any one of a plurality of devices, the plurality of devices comprising a first device and a second device, the first device and the second being of the first device type (“The battery cell 110 is charged from the charger (not shown) via the plus (+) terminal 11 and the minus (-) terminal 12 in accordance with the charge/discharge control switch 170 supplies the charged electrical power to the loaded electronic device”; Fig. 2; para. [0037]; para. [0020] teaches that the battery pack can be used to power one of more of the same type of device; therefore, a first device and a second of the first type of device may be operatively coupled to and powered by the rechargeable battery cell); and
processing circuitry comprising a processor (microcomputer 130; Fig. 2) and a memory (memory 140; Fig. 2), the processing circuitry being configured to enable configuration of any one of the plurality of devices (“memory 140 performs reading or writing of the setting information of the electronic device under the control of the microcomputer 130”; Fig. 2; para. [0040]); the processor circuitry further configured to: 
Tashiro is silent regarding the rechargeable battery being configured to power any one of a plurality of outdoor power equipment devices, the plurality of outdoor power equipment devices comprising a first device and a second device, the first device and the second being of the first outdoor power equipment device type.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rechargeable battery so that it is configured to power any one of a plurality of outdoor power equipment devices, the plurality of outdoor power equipment devices comprising a first device and a second device, the first device and the second being of the first outdoor power equipment device type so that the rechargeable battery and the battery pack can be used to operate more than one piece of outdoor power equipment.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Modified Tashiro is silent regarding the processing circuitry is further configured to: store, in the memory, a plurality of sets of configuration settings comprising a first set of configuration settings for the first outdoor power equipment device type and a second set of configuration settings for the second outdoor power equipment device type.  However, Malackowski teaches that it is known in the art for a battery pack to comprise 

Modified Tashiro teaches processing circuitry that is fully capable of being further programmed to: detect insertion of the battery pack into the second device; and transmit, to the second device, the first set of configuration settings to enable configuration of the second device based on the first set of configuration settings (Tashiro, paras. [0039], [0040] and [0043]).
The recitation “configured to power any of a plurality of different outdoor power equipment device types comprising a first outdoor power equipment type and a second outdoor power equipment device type”, “configured to operably couple to and power any one of a plurality of outdoor power equipment devices, the plurality of outdoor power equipment devices comprising a first device and a second device, the first device and In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 2, modified Tashiro teaches a battery pack wherein the processing circuitry is fully capable of being further configured to: receive an extraction of operating parameters or last current configuration settings from the first device while the battery pack is operably coupled to and powering the first device; and generate the first set of configuration settings for the first outdoor power equipment device type based on the extraction of operating parameters or the last current configuration settings from the first device for storage in the memory (Tashiro, para. [0016]; steps ST201 – ST209 of Fig. 8).
The recitation “receive an extraction of operating parameters or last current configuration settings from the first device while the battery pack is operably coupled to and powering the first device” and “generate the first set of configuration settings for the first outdoor power equipment device type based on the extraction of operating parameters or the last current configuration settings from the first device for storage in the memory” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 3, modified Tashiro teaches a battery pack wherein the extraction of operating parameters or the last current configuration settings are communicated to the battery pack responsive to a change in the operating parameters or the last current configuration settings (Tashiro, steps ST201 – ST209 of Fig. 8).
Regarding claim 4, modified Tashiro teaches a battery pack wherein the processing circuitry is fully capable of being programmed to enable configuration of the device or another device of a same device type as the device based on a set of configuration settings stored in the memory wherein the extraction of operating parameters or the last current configuration settings are stored at the battery pack responsive to removal of the battery pack from the device (Tashiro, paras. [0040] and [0043]).
Regarding claim 8, modified Tashiro teaches a battery pack wherein the processing circuitry is fully capable of being configured/programmed for the memory to store a plurality of user profiles providing corresponding sets of configuration settings for each of a plurality of different users (Tashiro, paras. [0040] and [0043]).
Regarding claim 9, modified Tashiro teaches a battery pack wherein the processing circuitry is fully capable of being programmed wherein a determination of user identity is made responsive to insertion of the battery pack into the second device, 
Regarding claim 10, modified Tashiro teaches a battery pack wherein the processing circuitry is fully capable of being programmed wherein the determination of user identity is made based on a sensed weight of a user of the second device (Tashiro, paras. [0040] and [0043]).
Regarding claim 11, modified Tashiro teaches a battery pack wherein the processing circuitry is fully capable of being configured/programmed wherein the determination of user identity is made based on user input (Tashiro, paras. [0040] and [0043]).
Regarding claim 12, modified Tashiro teaches a battery pack wherein the processing circuitry is fully capable of being programmed wherein the determination of user identity is made based on electronic communication between the device and the battery pack (Tashiro, paras. [0040] and [0043]).
Regarding claim 26, modified Tashiro teaches a battery pack wherein the processing circuitry is fully capable of being programmed of user identity is made based on an user identity communication between the battery pack and a beacon or tag associated with a user of the second device (Tashiro, paras. [0040] and [0043]).
Regarding claim 27, modified Tashiro et al. teaches a battery pack wherein the processing circuity of the battery pack is fully capable of being further programmed to: transition into a learning mode in response to interaction with a mechanical switch or other component of a user interface of the second device (Tashiro, paras. [0040] and [0043]); and permit modification of the first set of configuration settings while in the .

Claims 13-15, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brotto et al. (US 2007/0240892) in view of Tashiro (US 2005/0001586) (both references are on the November 28, 2018 IDS) and Malackowski (US 2007/0244471).
Regarding claim 13, Brotto et al. teaches a system comprising:
an outdoor power equipment device (“chain saw”; Fig. 14; para. [0117]), the outdoor power equipment device comprising: 
an electric motor {motor (such as a DC motor, not shown) within the motor assembly 1416”; Fig. 14; para. [0119]), and 
a working element (“rotatable bar chain 1460”; fig. 14; para. [0118]) operably coupled to the electric motor to be powered by the electric motor (“bar chain 1460 is connected to a reduction gear (not shown) within the motor assembly 1418”; Fig. 14; para. [0118]); and
a battery pack (“battery pack 1426”; Fig. 14; para. [0119]) configured to operably couple to and power (“battery pack 1426” […] can be configured to provide at least 28V to a motor […] within the motor assembly 1416”; Fig. 14; para. [0119]) any of the plurality of outdoor power equipment devices (“battery pack is interchangeable with each of the outdoor power tools showing in Figs. 14-20”; Figs. 14-20; para. [0114]), the battery pack comprising:  a rechargeable battery cells configured to power any of the plurality of outdoor power equipment devices to which the battery pack is operably 
Brotto et al. is silent regarding a system comprising: a plurality of outdoor power equipment devices comprising a first device and a second device, each outdoor power equipment device of the plurality of outdoor power equipment devices having one of a plurality of outdoor power equipment device types comprising a first outdoor power equipment device type and a second outdoor power equipment device type, the first device and the second device being of the first outdoor power equipment device type.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rechargeable battery so that it is configured to power a plurality of outdoor power equipment devices comprising a first device and a second device, each outdoor power equipment device of the plurality of outdoor power equipment devices having one of a plurality of outdoor power equipment device types comprising a first outdoor power equipment device type and a second outdoor power equipment device type, the first device and the second device being of the first outdoor power equipment device type so that the rechargeable battery and the battery pack can be used to operate more than one piece of outdoor power equipment.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Brotto et al. is silent regarding a battery pack also comprising processing circuitry comprising a processor and a memory, the processing circuitry being configured to enable configuration of any one of the plurality of outdoor power equipment devices.  
Modified Brotto et al. teaches processing circuitry that is fully capable of being further programmed to: detect insertion of the battery pack into the outdoor power equipment device; determine an outdoor power equipment device type for the outdoor power equipment device based on a communication between the outdoor power equipment device and the battery pack that is responsive to insertion of the battery pack into the outdoor power equipment device; and transmit, to the outdoor power equipment device, a set of configuration settings based on the outdoor power equipment device type for the outdoor power equipment device, the set of configuration settings being one 
Modified Brotto et al. is silent regarding the processing circuitry is further configured to: store, in the memory, a plurality of sets of configuration settings comprising a first set of configuration settings for the first outdoor power equipment device type and a second set of configuration settings for the second outdoor power equipment device type.  However, Malackowski teaches that it is known in the art for a battery pack to comprise processing circuitry further configured to: store, in the memory, a plurality of sets of configuration settings comprising a set of configuration settings (para. [0228]; one of ordinary skill in the art can appreciate that “sets of operating instructions” corresponds to a plurality of device profiles such as the amount of voltage output required to operate the outdoor power equipment device, the identity of the users so that the device may be updated, unlocked and used, etc.) for the first outdoor power equipment device type and a second set of configuration settings for the second outdoor power equipment device type (para. [0248]; the battery of this invention can be used to energize power consuming devices other than surgical tools. The communications system of this invention can be used to obtain data from devices other than cordless surgical tools; the battery is fully capable of being used to energize outdoor power equipment devices of a first outdoor power equipment device type and of a second outdoor power equipment type).  Brotto et al. and Malackowski are analogous art because both inventions related to battery power tools.  Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Brotto et al. by programming the 
The recitation "a battery pack configured to operably couple to and power any of the plurality of outdoor power equipment devices”; “configured to enable configuration of any one of the plurality of outdoor power equipment devices”; “store, in the memory, a plurality of sets of configuration settings comprising a first set of configuration settings for the first outdoor power equipment device type and a second set of configuration settings for the second outdoor power equipment device type”; “detect insertion of the battery pack into the second device”; “receive an outdoor power equipment device type indication in a communication from the second device, responsive to insertion of the battery pack into the second device”; “retrieve, based on the outdoor power equipment device type indication, the first set of configuration settings from the memory”; and “transmit, to the second device, the first set of configuration settings to enable configuration of the second device based on the first set of configuration settings” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 14, modified Tashiro teaches a battery pack wherein the processing circuitry is fully capable of being further configured to: receive an extraction of operating parameters or last current configuration settings from the first device while the battery pack is operably coupled to and powering the first device; and generate the first set of configuration settings for the first outdoor power equipment device type based on the extraction of operating parameters or the last current configuration settings from the first device for storage in the memory (Tashiro, para. [0016]; steps ST201 – ST209 of Fig. 8).
Regarding claim 15, modified Brotto et al. teaches a system wherein the operating parameters or the last current configuration settings are communicated to the battery pack responsive to a change in the operating parameters or the last current configuration settings (Tashiro, steps ST201 – ST209 of Fig. 8), or wherein the processing circuitry is fully capable of being programmed wherein the extraction of operating parameters or the last current configuration settings are stored at the battery 
Regarding claim 18, modified Brotto et al. teaches a system wherein the processing circuitry is fully capable of being programmed for the memory to store a plurality of user profiles providing corresponding sets of configuration settings for each of a plurality of different users (Tashiro, paras. [0040] and [0043]).
Regarding claim 21, modified Brotto et al. teaches a system wherein the processing circuitry is fully capable of being programmed wherein a determination of user identity is made responsive to insertion of the battery pack into the second device, and wherein the first set of configuration settings provided is retrieved based on the user identity (Tashiro, paras. [0040] and [0043]).
Regarding claim 22, modified Brotto et al. teaches a system wherein the processing circuitry is fully capable of being programmed wherein the determination of user identity is made based on a sensed weight of user (Tashiro, paras. [0040] and [0043]), wherein the processing circuitry is fully capable of being programmed wherein the determination of user identity is made based on user input (Tashiro, paras. [0040] and [0043]), or wherein the processing circuitry is fully capable of being programmed wherein the determination of user identity is made based on electronic communication between the outdoor power equipment device and the battery pack (Tashiro, paras. [0040] and [0043]).

Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive.
Applicant argues: Claims 1-4, 8-12, and 26 currently stand rejected under 35 U.S.C. §103 as being unpatentable over Tashiro (US20050001586) in view of Malackowski (US20070244471).  Claims 13-15, 18, 21, 22 and 27 currently stand rejected under 35 U.S.C. §103 as being unpatentable over Brotto (US20070240892) in view of Tashiro and Malackowski.  Independent claims 1 and 13 have been amended to recite: “store... a first set of configuration settings for the first outdoor power equipment device type and a second set of configuration settings for the second outdoor power equipment device type", (emphasis added).  Additionally, independent claims 1 and 13 have been further amended to recite: “receive an outdoor power equipment device type indication in a communication from the second device, responsive to insertion of the battery pack into the second device” and “retrieve. based on the outdoor power equipment device type indication, the first set of configuration settings from the memory”. (emphasis added).  In this regard, the concept of storing different sets of configuration settings for the first and second device types in the memory of the battery, as presented in independent claims 1 and 13, is not a concept that is taught or suggested by Brotto, Tashiro, Malackowski, or any combination thereof.  Additionally, the ability of the device to communicate the device type to the battery pack and the ability of the battery to retrieve the correct configuration settings from the memory based on the device type are clarified in a manner that 
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejections above.
It is the Office’s position that the Applicant’s arguments are addressed in the rejections of claims 1 and 13 above.  However, it is also the Office’s position that because the claimed structure is present in the inventions of Tashiro in view of Malackowski and Brotto et al. in view of Tashiro and Malackowski that the processing circuitry of Tashiro is fully capable of being programmed to perform the claimed functions and/or operate in the claimed manner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARMEN V LYLES-IRVING/Examiner, Art Unit 1724